CLARK, J., Dissenting.
The parties were married on January 15, 1977, and separated on June 29, 1977. Their child was born on Novem*652ber 2, 1977. The mother directed that her maiden rather than the father’s surname be placed on the birth certificate as the child’s surname. Dissolution proceedings were heard in February 1978. The trial judge granted custody of the child to the mother and reasonable visitation rights to the father. He ordered the father to pay child support of $200 per month and medical/hospitalization insurance premiums. The judge further ordered the child shall bear the father’s surname, enjoining the parties from changing the name without court permission.
Well-settled common law holds that a legitimate child shall bear the surname of its father. Case law speaks of the father’s “protectible interest” or “primary right” in having his child bear his surname. The rule is not absolute, and exceptions are allowed when required in the best interests of the child. Thus, paternal misconduct may justify forfeiture of the right. Showing that the name will be deleterious to the child may warrant a change. Stating the matter another way, there must be a strong showing of unusual circumstances if a child is to be deprived of the father’s name. (Donald J. v. Evna M. (1978) 81 Cal.App.3d 929, 936 [147 Cal.Rptr. 15]; In re Trower (1968) 260 Cal.App.2d 75, 77 [66 Cal.Rptr. 873]; In re Worms (1967) 252 Cal.App.2d 130, 134-135 [60 Cal.Rptr. 88]; Montandon v. Montandon (1966) 242 Cal.App.2d 886, 889-892 [52 Cal.Rptr. 43].) While each of the last three cited cases involved an attempt to use a stepfather’s surname, the same common law rule should apply when a maternal surname is sought to be used.1
Whatever the ancient origins of the common law rule, it must be obvious to all that the rule reflects past and present custom and practice in California—legitimate children are given the paternal surname. Apart from adoptions—where the express purpose is to sever biological ties—we are unaware of any significant number of California parents refusing to use the paternal surname, and this case reflects no evidence that the traditional practice is even questioned.
Custom and practice have always been fundamental to our civil law because they necessarily define and assure reasonable expectations of the parties. When it appears a certain result will uniformly occur in the absence of dispute, the courts in a democracy should defer to popular determination unless Constitution or statute requires a different result. *653No constitutional or statutory law even suggests questioning the custom and practice at issue.
Neither the majority nor concurring opinion has shown that the common law rule favoring the paternal surname has resulted in any evil, and it is presumptuous—maybe even elitist—for this court to now reject long-settled California practice and custom.
I would affirm the trial court’s judgment.
Richardson, J., concurred.

Additionally, use of the mother’s surname may subject the child to the unjustified stigma of illegitimacy.